980 F.2d 730
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David A. MILLER, Plaintiff-Appellee,v.David BEASLEY, Defendant-Appellant.
No. 91-6319.
United States Court of Appeals, Sixth Circuit.
Dec. 4, 1992.

Before KEITH and NATHANIEL R. JONES, Circuit Judges, JOINER, Senior District Judge.*
PER CURIAM:


1
Defendant-Appellant, David Beasley, appeals the decision of the United States District Court for the Western District of Kentucky, awarding damages to the Plaintiff-Appellee, David A. Miller, in an action filed pursuant to 42 U.S.C. § 1983.   In a bench trial, Judge Allen found that Beasley, an officer at the Kentucky Correctional Psychiatric Center, where Miller was held as a pretrial detainee, violated Miller's constitutional rights by using excessive force against Miller.   The court awarded Miller $1,750 in damages for his pain and suffering.


2
Having carefully considered the record and issues presented in the briefs and at oral argument, we find no error warranting reversal.   Therefore, we AFFIRM the decision of the Honorable Charles M. Allen, Senior District Judge for Western District of Kentucky, for the reasons set forth in his October 3, 1991, opinion.



*
 The Honorable Charles W. Joiner, Senior District Judge for the Eastern District of Michigan, sitting by designation